Exhibit 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT
This THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of December 29, 2017 (this
“Amendment”), is entered into by and among CSRA Inc. (formerly known as Computer
Sciences Government Services Inc.), a Nevada corporation (the “Company”), the
Guarantors listed on the signature pages hereto, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as administrative agent for the Lenders under the Pro Rata Facilities
(in such capacity, the “Pro Rata Administrative Agent”), Royal Bank of Canada,
as administrative agent for the Lenders under the Term Loan B Facility (in such
capacity, the “Term Loan B Administrative Agent” and, together with the Pro Rata
Administrative Agent, the “Administrative Agents”), the Incremental Term Loan B
Lenders (as defined below) and the Lenders listed on the signature pages hereto.
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined shall have the respective meanings assigned to such terms in the Credit
Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of November 27, 2015 (as
amended by the First Amendment to Credit Agreement dated as of November 30,
2016, the Second Amendment to Credit Agreement dated as of June 15, 2017 and as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”; and
the Credit Agreement, as amended by this Amendment, the “Amended Credit
Agreement”), among the Company, the Guarantors party thereto, the Lenders party
thereto, the Administrative Agents, MUFG Union Bank, N.A., as collateral agent
for the Secured Parties (in such capacity, the “Collateral Agent”), and the
other Persons party thereto, the Lenders named therein have extended certain
credit facilities to the Company.
WHEREAS, the Company has requested that (i) The Bank of Tokyo-Mitsubishi UFJ,
Ltd., MUFG Union Bank, N.A., MUFG Securities Americas Inc. and their respective
affiliates, (ii) RBC Capital Markets, (iii) Merrill Lynch, Pierce, Fenner &
Smith Incorporated and its respective affiliates, (iv) The Bank of Nova Scotia,
(v) JPMorgan Chase Bank, N.A. and (vi) Mizuho Bank, Ltd., as joint lead
arrangers and joint bookrunners (collectively, the “Lead Arrangers”), arrange
Incremental Term Loan B Advances in an aggregate principal amount of
$200,000,000 (the “Incremental Term Loan B Advances”) pursuant to
Section 2.20(c) of the Credit Agreement, the proceeds of which will be used to
make a voluntary prepayment in full of the balance of the aggregate principal
amount of the existing Revolving Loan Advances outstanding immediately prior to
the Third Amendment Effective Date (as defined below) (the “Existing Revolving
Loan Advances”) and for general corporate purposes.
WHEREAS, each institution listed on Schedule I hereto as an Incremental Term
Loan B Lender (each, an “Incremental Term Loan B Lender”) (i) has agreed, on the
terms and conditions set forth herein and in the Credit Agreement, to provide
the amount of the Incremental Term Loan B Advances set forth opposite its name
under the heading “Incremental Term Loan B Commitment” on Schedule I hereto (the
“Incremental Term Loan B Commitment”) and (ii) by executing a signature page to
this Amendment, approves of the amendments to the Credit Agreement as set forth
in Section 4 hereof.





--------------------------------------------------------------------------------




WHEREAS, the Company has requested that each of the Revolving Lenders and each
of the Swing Line Banks agree to extend the Revolving Commitment Termination
Date as set forth herein, and subject to the terms and conditions hereof, each
of the Revolving Lenders and each of the Swing Line Banks is willing to do so.
WHEREAS, the Company has requested that each of the Tranche A2 Lenders agree to
extend the Tranche A2 Maturity Date as set forth herein, and subject to the
terms and conditions hereof, each of the Tranche A2 Lenders is willing to do so.
WHEREAS, the Company has requested that (i) Tranche A1 Lenders holding at least
a majority in principal amount of the Tranche A1 Advances outstanding
immediately prior to the Third Amendment Effective Date and (ii) Tranche A2
Lenders holding at least a majority in principal amount of the Tranche A2
Advances outstanding immediately prior to the Third Amendment Effective Date
agree to amend the Credit Agreement to provide that the Company shall not be
required to prepay the Term Loan A Facilities with any Excess Cash Flow as set
forth herein, and subject to the terms and conditions hereof, Tranche A1 Lenders
holding at least such a majority in principal amount of the Tranche A1 Advances
outstanding immediately prior to the Third Amendment Effective Date and Tranche
A2 Lenders holding at least such a majority in principal amount of the Tranche
A2 Advances outstanding immediately prior to the Third Amendment Effective Date
are willing to do so.
WHEREAS, the Company has requested that the Majority Lenders and each of the
Administrative Agents agree to amend certain provisions of the Credit Agreement
as set forth herein, and subject to the terms and conditions hereof, the
Majority Lenders and each of the Administrative Agents are willing to do so.
NOW THEREFORE, in consideration of the premises, the terms and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.References. The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Amendment. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement or any other Loan Document shall, after this Amendment becomes
effective, refer to the Amended Credit Agreement.
2.    Incremental Term Loan B Advances.
(a)    Subject to the terms and conditions set forth herein, each Incremental
Term Loan B Lender agrees to make Incremental Term Loan B Advances to the
Company on the Third Amendment Effective Date in a principal amount equal to its
Incremental Term Loan B Commitment. Unless previously terminated, the
Incremental Term Loan B Commitment shall terminate at 5:00 p.m., New York City
time, on the Third Amendment Effective Date.
(b)    Commencing on the Third Amendment Effective Date, for all purposes under
the Amended Credit Agreement and the other Loan Documents (as defined in the
Amended Credit


2

--------------------------------------------------------------------------------




Agreement), (i) the Incremental Term Loan B Advances shall be “Term Loan B
Advances” and (ii) each Incremental Term Loan B Lender shall be a “Term Loan B
Lender” with outstanding “Term Loan B Advances” under the Amended Credit
Agreement.
3.    Certain Agreements.
(a)    The initial Interest Period with respect to the Incremental Term Loan B
Advances shall commence on the Third Amendment Effective Date and end on the
last day of the Interest Period then applicable to the existing Term Loan B
Advances outstanding immediately prior to the Third Amendment Effective Date
(the “Existing Term Loan B Advances”) (or, if there shall be more than one such
Interest Period, with the principal amounts of the Incremental Term Loan B
Advances apportioned among such Interest Periods in the same proportions as the
Existing Term Loan B Advances are then apportioned).
4.    Amendments to the Second Amendment and the Credit Agreement. Effective as
of the Third Amendment Effective Date, the Second Amendment and the Credit
Agreement, as applicable, are hereby amended as follows:
(a)    The cover page of the Credit Agreement is hereby amended and restated in
the form attached as Exhibit A hereto.
(b)    Section 4(a) of the Second Amendment is hereby deleted in its entirety.
(c)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
““Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.”
““PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.”
““Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of December 29, 2017, by and among the Company, the Guarantors party thereto,
the Incremental Term Loan B Lenders (as defined therein) party thereto, the
Lenders party thereto, the Pro Rata Administrative Agent and the Term Loan B
Administrative Agent.”
““Third Amendment Effective Date” means the date on which the conditions set
forth in Section 6 of the Third Amendment have been satisfied, which date is
December 29, 2017.”
(d)    The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended by:


3

--------------------------------------------------------------------------------




(i)
replacing the phrase “twelve months” in clause (b)(xvii) thereof with the phrase
“eighteen months”; and

(ii)
adding, immediately after the end of clause (b)(xvii) thereof, the following new
clause (b)(xviii):

“plus (xviii) stock-option based and other equity-based compensation expenses
(including any make-whole payments to holders of such stock options or other
equity-based awards in connection with dividends paid prior to the Third
Amendment Effective Date and any cash payments in respect of withholding taxes
on the award or exercise of stock options or other equity-based awards),”
(e)    Clause (v) of the definition of “Defaulting Lender” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“(v) any Lender with respect to which a Lender Insolvency Event has occurred and
is continuing with respect to such Lender or its Parent Company or any Lender
that has become the subject of a Bail-In Action; provided that a Lender
Insolvency Event shall not be deemed to occur with respect to a Lender or its
Parent Company solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Parent Company by a governmental authority
or instrumentality thereof so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.”
(f)    The definition of “ECF Percentage” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
““ECF Percentage” means, as of the date of determination, (a) if the
Consolidated Secured Net Leverage Ratio as of the last day of the applicable
fiscal year of the Company is greater than 3:50:1.00, 50.0%, (b) if the
Consolidated Secured Net Leverage Ratio as of the last day of the applicable
fiscal year of the Company is less than or equal to 3.50:1.00 but greater than
3.00:1.00, 25.0% and (c) otherwise, 0.0%. For the avoidance of doubt, at any
time following a Lien Release Event, but prior to any Ratings Trigger Event, the
ECF Percentage shall be 0.0%.”
(g)    The proviso in the definition of “Permitted Acquisition” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“provided that, in each case, (i) no Potential Event of Default exists or would
result therefrom and (ii) on a pro forma basis, the Consolidated Secured Net
Leverage Ratio and the Consolidated Total Net Leverage Ratio, in each case as of
the last day of the most recent fiscal quarter of the Company for which
financial statements have been delivered pursuant to Section 5.01(b) prior to
the consummation of such purchase or other acquisition do not exceed 3.75:1:00
and 5.00:1:00, respectively.”


4

--------------------------------------------------------------------------------




(h)    The definition of “Revolving Commitment Termination Date” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
““Revolving Commitment Termination Date” means, with respect to any Revolving
Lender or Swing Line Bank, the earlier of (i) November 30, 2022 or such later
date to which such date may be extended from time to time pursuant to
Section 2.16(a) with the consent of such Revolving Lender or Swing Line Bank (as
applicable) and (ii) the date of termination in whole of the Commitments of all
Lenders pursuant to Section 2.05 or 6.01.”
(i)    The definition of “Term Loan B Advance” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence at the end thereof:
“The aggregate amount of Term Loan B Advances outstanding on the Third Amendment
Effective Date (after giving effect to the repayment of Term Loan B Advances
pursuant to Section 2.06(a)(iii)(A)(2) and the funding of the Incremental Term
Loan B Advances, in each case to be made on such date) will be $849,000,000.”
(j)    The definition of “Tranche A2 Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
““Tranche A2 Maturity Date” means November 30, 2022 or, if such date is not a
Business Day, the first Business Day thereafter (unless such next Business Day
is not in the same calendar month, in which case the next preceding Business
Day).”
(k)    Section 2.06(a)(iii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(iii)    with respect to the Term Loan B Facility, for the account of the Term
Loan B Lenders:
(A)    on each Term Loan B Repayment Date on or prior to the Third Amendment
Effective Date: (1) in a principal amount equal to 0.25% of the aggregate
principal amount of the Term Loan B Advances made on the Merger Date, on each
Term Loan B Repayment Date through and including the Term Loan B Repayment Date
on June 30, 2017, (2) in a principal amount equal to $500,000 on each Term Loan
B Repayment Date commencing with September 30, 2017 and ending on December 31,
2022, (3) in a principal amount equal to $2,375,000 on each Term Loan B
Repayment Date thereafter (which amounts shall be reduced as a result of the
application of voluntary or mandatory prepayments made pursuant to clause (b) or
(c) below on or after the Second Amendment Effective Date in the order specified
by the Company in the applicable notice of prepayment; provided that if the
Company fails to make any such specification, any voluntary or mandatory
prepayments made pursuant to clause (b) or (c) below shall be applied in direct
chronological order to all then-remaining payments) and (4) the then outstanding
principal amount of the Term Loan B Advances on the Term Loan B Maturity Date;
and


5

--------------------------------------------------------------------------------




(B)     on each Term Loan B Repayment Date after the Third Amendment Effective
Date: (1) in a principal amount equal to $1,000,000 on each Term Loan B
Repayment Date after the Third Amendment Effective Date through December 31,
2022, (2) in a principal amount equal to $3,250,000 on each Term Loan B
Repayment Date thereafter (which amounts shall be reduced as a result of the
application of voluntary or mandatory prepayments made pursuant to clause (b) or
(c) below on or after the Third Amendment Effective Date in the order specified
by the Company in the applicable notice of prepayment; provided that if the
Company fails to make any such specification, any voluntary or mandatory
prepayments made pursuant to clause (b) or (c) below shall be applied in direct
chronological order to all then-remaining payments) and (3) the then outstanding
principal amount of the Term Loan B Advances on the Term Loan B Maturity Date.”
(l)    Section 2.06(b)(ii)(B) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(B)    In the event that the Company has Excess Cash Flow for any fiscal year
of the Company commencing with the fiscal year ending on or about March 31,
2016, the Company shall, not later than ninety (90) days following the end of
such fiscal year, prepay Term Loan B Advances in an amount equal to the excess
of (x) an amount equal to the ECF Percentage multiplied by Excess Cash Flow for
such fiscal year over (y) the amount of prepayments of Term Loan B Advances
pursuant to ‎Section 2.06(c) (including, in the case of Term Loan B Advances
prepaid pursuant to ‎Section 2.06(c)(iii), the actual purchase price paid in
cash in respect of such Term Loan B Advances) during such fiscal year (other
than any such prepayment made with the proceeds of Funded Debt (other than
Revolving Loan Advances)).”
(m)    Section 2.06(b)(ii)(C) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(C)    Any mandatory prepayment of (x) Term Advances to be made pursuant to
Section 2.06(b)(ii)(A) shall be applied pro rata to the Term Advances under the
Term Facilities then outstanding based on the aggregate principal amounts of
outstanding Advances of each Class under the Term Facilities; provided that to
the extent provided in the relevant Incremental Term Loan A Facility Amendment,
Incremental Term Loan B Facility Amendment or Extension Amendment, any Class of
Incremental Term Loan A Advances, Incremental Term Loan B Advances or Extended
Advances under the Term Loan A Facilities or the Term Loan B Facility may be
paid on a pro rata basis or less than pro rata basis with any other Class of
Advances under the Term Facilities and (y) Term Loan B Advances to be made
pursuant to Section 2.06(b)(ii)(B) shall be applied pro rata to the Term Loan B
Advances then outstanding based on the aggregate principal amounts of
outstanding Term Loan B Advances; provided that to the extent provided in the
relevant Incremental Term Loan B Facility Amendment or Extension Amendment, any
Incremental Term Loan B Advances or Extended Advances under the Term Loan B
Facility may be paid on a pro rata basis or less than pro rata basis with the
Term Loan B Facility.”


6

--------------------------------------------------------------------------------




(n)    Section 2.06(c)(ii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(ii)    In the event any Term Loan B Advances are subject to a Repricing Event
prior to the six month anniversary of the Third Amendment Effective Date, a Term
Loan B Lender whose Term Loan B Advances are prepaid or repaid in whole or in
part, or which is required to assign any of its Term Loan B Advances pursuant to
Section 2.17, in connection with such Repricing Event or which holds a Term Loan
B Advance the Effective Yield of which is reduced as a result of a Repricing
Event shall be paid an amount equal to 1.00% of the aggregate principal amount
of such Term Loan B Lender’s Term Loan B Advances so prepaid, repaid, assigned
or repriced.”
(o)    Section 2.15(a) of the Credit Agreement is hereby amended by (i) deleting
the word “and” after the end of clause (iii) thereof, (ii) replacing the period
at the end of clause (iv) thereof with “; and” and (iii) adding the following
new clause (v) after clause (iv) thereof:
“(v)    with respect to the Incremental Term Loan B Advances incurred on the
Third Amendment Effective Date, (x) to prepay the aggregate principal amount of
the existing Revolving Loan Advances outstanding immediately prior to the Third
Amendment Effective Date, (y) to pay the fees and expenses incurred in
connection with the Third Amendment and (z) for general corporate purposes.”
(p)    Each of Sections 2.15(b) and 2.15(c) of the Credit Agreement is hereby
amended by replacing the phrase “Restricted Subsidiaries” therein with the
phrase “Subsidiaries”.
(q)    Section 2.18(b) of the Credit Agreement is hereby amended by adding the
phrase “at par” between the words “purchase” and “that portion”.
(r)    Section 2.20(b)(i) of the Credit Agreement is hereby amended by replacing
the phrase “3.50:1.00” therein with the phrase “3.75:1.00”.
(s)    Section 2.20(c)(i) of the Credit Agreement is hereby amended by replacing
the phrase “3.50:1.00” therein with the phrase “3.75:1.00”.
(t)    Clause (A) of the proviso in Section 2.20(c)(iii) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“(A) if the Effective Yield for any Incremental Term Loan B Advances incurred on
or prior to the date that is twelve months after the Third Amendment Effective
Date exceeds the Effective Yield for the Term Loan B Advances by more than 50
basis points (the amount of such excess above 50 basis points being referred to
herein as the “Yield Differential”), then the Applicable Margin for the Term
Loan B Advances shall automatically be increased by the Yield Differential,
effective upon the making of such Incremental Term Loan B Advances,”


7

--------------------------------------------------------------------------------




(u)    Section 5.02(d)(ix) of the Credit Agreement is hereby amended by
replacing the phrase “2.50:1.00” therein with the phrase “2.75:1.00”.
(v)    Section 5.02(m)(ii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(ii)    Consolidated Total Debt to Consolidated EBITDA Ratio. The Company will
not permit at the end of any quarterly financial reporting period the
Consolidated Total Net Leverage Ratio to exceed (A) at any time prior to a Lien
Release Event or on and after a Ratings Trigger Event subsequent thereto,
4.50:1.00 or (B) on or after a Lien Release Event, but prior to a Ratings
Trigger Event subsequent thereto, (1) at any time prior to June 30, 2017,
4.00:1.00 and (2) at any time on or after June 30, 2017, 3.75:1.00 (or, in the
case of this clause (2), 4.00:1.00 during the 12-month period following the
consummation of any Permitted Acquisition or series of related Permitted
Acquisitions that involves consideration (including non-cash consideration) with
a fair market value, as of the date of the closing thereof, in excess of
$75,000,000).”
(w)    Section 7.01 of the Credit Agreement is hereby amended by replacing the
phrase “Lenders” in the first sentence thereof with the phrase “Secured
Parties”.
(x)    Section 7.02 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(a) Each Guarantor guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of this Agreement and each other Loan
Document, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Agent or
any Secured Party with respect thereto. The obligations of each Guarantor under
or in respect of the guarantee under this Article VII (this “Guaranty”) are
independent of the Guaranteed Obligations or any other obligations of the
Company or any other Guarantor, as the case may be, under or in respect of this
Agreement and the other Loan Documents or any Secured Hedge Agreement, and a
separate action or actions may be brought and prosecuted against any Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the Company or any Guarantor, as the case may be, or whether the Company or any
Guarantor, as the case may be, is joined in any such action or actions, and any
failure by any Agent or any Secured Party to bring any such action, to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Company, any Guarantor or any other Person or to realize upon any such
guarantees or to exercise any rights of setoff or any release of the Company,
any Guarantor or any other Person or guarantee or right of setoff, shall not
relieve any Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of any Agent or any Secured Party against any Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings. The liability of each Guarantor under this Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:


8

--------------------------------------------------------------------------------




(i)    any lack of validity or enforceability against the Company or any
Guarantor, as the case may be, of this Agreement, any other Loan Document, any
Secured Hedge Agreement or any agreement or instrument relating thereto;
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
the Company or any Guarantor, as the case may be, under or in respect of this
Agreement and the other Loan Documents and Secured Hedge Agreements, or any
other amendment, supplement, modification or waiver of or any consent to
departure from this Agreement or any other Loan Document or any Secured Hedge
Agreement, including, without limitation, any renewal, extension or
acceleration, or any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Company or any of its Restricted
Subsidiaries or otherwise;
(iii)    any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(iv)    any manner of application of any collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations or any other
obligations of the Company or any Guarantor, as the case may be, under this
Agreement, the other Loan Documents and the Secured Hedge Agreements or any
other assets of the Company or any of its Restricted Subsidiaries;
(v)    any change, restructuring or termination of the corporate structure or
existence of the Company or any of its Restricted Subsidiaries;
(vi)    any failure of any Agent or any Secured Party to disclose to any
Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Company, any
Guarantor or any of their respective Subsidiaries now or hereafter known to such
Agent or such Secured Party (each Guarantor waiving any duty on the part of the
Agents and the Secured Parties to disclose such information);
(vii)    any settlement, compromise, release, discharge of, or acceptance or
refusal of any payment or performance with respect to or reduction of liability
of the Company, any other Guarantor or other guarantor or surety with respect to
the Guaranteed Obligations, or any subordination of the Guaranteed Obligations
to any other obligations;
(viii)     any failure or omission to assert or enforce or agreement or election
not to assert or enforce, delay in enforcement, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under any
Loan Document, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of the payment of the Guaranteed Obligations; or


9

--------------------------------------------------------------------------------




(ix)    any other circumstance (including, without limitation, to the fullest
extent permitted under applicable law, any statute of limitations) or any
existence of or reliance on any representation by any Agent or any Secured Party
that might in any manner or to any extent vary the risk of the Company or any
other Guarantor, as the case may be, as an obligor in respect of the Guaranteed
Obligations or otherwise constitute a defense available to, or a discharge of,
the Company, any Guarantor or any other guarantor or surety.
No payment made by the Company, any of the Guarantors, any other guarantor or
any other Person or received or collected by any Agent or any Secured Party from
the Company, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment, remain liable for the Guaranteed Obligations
until the full discharge of the Guaranteed Obligations.”
(y)    Each of Sections 7.03(a) and 7.03(d) of the Credit Agreement is hereby
amended by replacing the phrase “Lender” with the phrase “Secured Party” in each
instance where such phrase is used therein.
(z)    Section 7.03(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(e)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and the Secured Hedge Agreements and that the
waivers set forth in Section 7.02 and this Section 7.03 are knowingly made in
contemplation of such benefits.”
(aa)    Section 7.04 of the Credit Agreement is hereby amended by replacing the
phrase “Lender” with the phrase “Secured Party” and the phrase “Lenders” with
the phrase “Secured Parties” in each instance where such phrase is used therein.
(bb)    Section 7.05(a) of the Credit Agreement is hereby amended by replacing
the phrase “Lender” with the phrase “Secured Party” and the phrase “Lenders”
with the phrase “Secured Parties” in each instance where such phrase is used
therein.
(cc)    Section 7.06(b) of the Credit Agreement is hereby amended by replacing
the phrase “Lender” therein with the phrase “Secured Party”.
(dd)    Section 7.09 of the Credit Agreement is hereby amended by replacing the
phrase “Lender” therein with the phrase “Secured Party”.
(ee)    Article IX is hereby amended by adding the following new Section 9.22
after Section 9.21 thereof:
“Section 9.22    Certain ERISA Matters.


10

--------------------------------------------------------------------------------




(a)Each Lender that consents to the Third Amendment and each Person that becomes
a Lender after the Third Amendment Effective Date (solely for purposes of this
Section 9.22, each, a “Lender” and, collectively, the “Lenders”) (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
applicable Agent and each Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that at least one of the following is and will be true:
(i)
such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Advances or the Commitments,

(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or

(iv)
such other representation, warranty and covenant as may be agreed in writing
between the applicable Agent, in its sole discretion, and such Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and


11

--------------------------------------------------------------------------------




covenant as provided in sub-clause (iv) in the immediately preceding clause (a),
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the applicable Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that:
(i)
none of the Agents or any Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Agents under this
Agreement, any Loan Document or any documents related to hereto or thereto),

(ii)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Advances, the Commitments and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50,000,000, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Advances, the Commitments and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations),

(iv)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Advances, the Commitments and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Advances, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

(v)
no fee or other compensation is being paid directly to any Agent or any Arranger
or any their respective Affiliates for investment advice (as opposed to other
services) in connection with the Advances, the Commitments or this Agreement.

(a)    The applicable Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate


12

--------------------------------------------------------------------------------




thereof (i) may receive interest or other payments with respect to the Advances,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Advances or the Commitments for an amount less than the amount being paid for an
interest in the Advances or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.”
5.    No Other Amendments. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Administrative Agents, the Collateral Agent or
the Lenders under the Credit Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Credit Agreement or any of the other
Loan Documents. Except for the amendments set forth herein, the text of the
Credit Agreement and all other Loan Documents shall remain unchanged and in full
force and effect and the Company hereby ratifies and confirms its obligations
thereunder. Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of the Obligations or
to modify, affect or impair the perfection or continuity of the Administrative
Agents’, the Collateral Agent’s or the Lenders’ security interests in, security
titles to, or other Liens on, any Collateral for the Obligations.
6.    Conditions to Effectiveness. This Amendment, the amendments to the Credit
Agreement contained in Section 4 hereof and the obligations of the Incremental
Term Loan B Lenders to make the Incremental Term Loan B Advances shall become
effective as of the first date when, and only when, each of the following
conditions has been met or duly waived by each of the Administrative Agents and
the applicable Lenders in writing (such date, the “Third Amendment Effective
Date”):
(a)
the Administrative Agents shall have received:

(i)
from the Company, each Guarantor, each Incremental Term Loan B Lender, each
Revolving Lender, each Swing Line Bank, each Tranche A2 Lender, Tranche A1
Lenders holding at least a majority in principal amount of the Tranche A1
Advances outstanding immediately prior to the Third Amendment Effective Date and
Lenders constituting the Majority Lenders (including, for the avoidance of
doubt, after giving effect to any assignments by Third Amendment Non-Consenting
Lenders (as defined below) to Eligible Lenders), either (A) a counterpart of
this Amendment signed on behalf of such party or (B) written evidence
satisfactory to the Pro Rata Administrative Agent (which may include facsimile
or other electronic transmission of a signed counterpart of this Amendment) that
such party has signed a counterpart of this Amendment;



13

--------------------------------------------------------------------------------




(ii)
a certificate of the Secretary or an Assistant Secretary or other authorized
officer of the Company and each Guarantor, dated the Third Amendment Effective
Date, (A) either (x) certifying the names and true signatures of the officers of
the Company and such Guarantor, as the case may be, authorized to sign this
Amendment and any other documents to be delivered by the Company or such
Guarantor hereunder or (y) certifying that there has been no change to the
officers of the Company and such Guarantor, as the case may be, authorized to
sign Loan Documents and any other documents to be delivered by the Company or
such Guarantor since the incumbency certificate delivered on the Closing Date,
the First Amendment Effective Date or the Second Amendment Effective Date, as
the case may be, (B) either (x) attaching and certifying the correctness and
completeness of the copies of the Company’s and such Guarantor’s Certificate of
Incorporation and Bylaws or Certificate of Formation and Limited Liability
Company Agreement or (y) certifying that there has been no change to such
Certificate of Incorporation and Bylaws or Certificate of Formation and Limited
Liability Company Agreement since last delivered on the Closing Date, the First
Amendment Effective Date or the Second Amendment Effective Date, as the case may
be, (C) attaching and certifying the correctness and completeness of copies of
the resolutions of the Board of Directors or similar governing body of each of
the Company and each Guarantor, approving the execution, delivery and
performance of this Amendment, and (D) attaching a good standing certificate of
the Company and each Guarantor from the state of its organization, each dated a
recent date prior to the Third Amendment Effective Date;

(iii)
customary legal opinions of (i) Davis Polk & Wardwell LLP, New York counsel to
the Loan Parties, (ii) Woodburn and Wedge, special Nevada counsel to the Loan
Parties and (iii) McGuire Woods LLP, special Virginia counsel to the Loan
Parties, in each case, dated the Third Amendment Effective Date and consistent
with the opinions provided on the Second Amendment Effective Date;

(iv)
a certificate from an authorized financial officer of the Company in the form of
Exhibit H to the Credit Agreement certifying as to the solvency of the Company
and its Subsidiaries on a consolidated basis after giving effect to the
incurrence of the Incremental Term Loan B Advances and the prepayment of the
Existing Revolving Loan Advances on the Third Amendment Effective Date;

(v)
a Notice of Borrowing in accordance with Section 2.02 of the Credit Agreement
with respect to the Incremental Term Loan B Advances; and

(vi)
the payment of all fees and expenses payable to the Administrative Agents, the
Lead Arrangers and the Lenders under the Pro Rata Facilities on or prior



14

--------------------------------------------------------------------------------




to the Third Amendment Effective Date in connection with the Incremental Term
Loan B Advances and the execution and delivery of this Amendment, including,
without limitation, to the extent invoiced at least two Business Days prior to
the Third Amendment Effective Date, reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Administrative Agents) required to be reimbursed or paid by the
Company under this Amendment;
(b)
the Administrative Agents and the Lenders shall have received all documentation
and other information reasonably requested with respect to the Company and any
Guarantor in writing by any Lender at least 10 Business Days in advance of the
Third Amendment Effective Date, which documentation or other information is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act; and

(c)
each Third Amendment Non-Consenting Lender with respect to this Amendment shall
have received payment of an amount equal to the outstanding principal amount of
its Advances, accrued interest thereon, accrued fees and, to the extent invoiced
at least two Business Days prior to the Third Amendment Effective Date, all
other amounts payable to it under the Credit Agreement and the other Loan
Documents (including pursuant to Section 9.04 of the Credit Agreement).

7.    Representations and Warranties. Each Loan Party hereby represents and
warrants that (i) it has taken all necessary corporate, partnership or limited
liability action, as applicable, to authorize it to execute, deliver and perform
its obligations under this Amendment (including under the Amended Credit
Agreement) in accordance with the terms hereof and to consummate the
transactions contemplated hereby, (ii) each representation and warranty made by
such Loan Party hereunder or under any Loan Document is true and correct in all
material respects (unless any such representation and warranty is qualified as
to materiality, in which case such representation and warranty is true and
correct in all respects, and unless such representation and warranty is made as
of an earlier date, in which case such representation and warranty was true and
correct in all material respects as of such earlier date) as of the Third
Amendment Effective Date, both before and after giving effect to the
effectiveness of this Amendment and (iii) no Default or Event of Default has
occurred and is continuing. This Amendment is a valid and binding obligation of
each Loan Party, enforceable against such Loan Party in accordance with its
terms, subject to the effect of applicable bankruptcy, insolvency, arrangement,
moratorium and other similar laws affecting creditors’ rights generally,
concepts of reasonableness and the application of general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
8.    Acknowledgment of Security Interests. Each Loan Party hereby acknowledges
that, as of the date hereof, the security interests and liens granted to the
Collateral Agent under the Credit Agreement and the other Loan Documents are in
full force and effect and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents, subject to the effect of
applicable bankruptcy, insolvency, arrangement, moratorium and other similar
laws affecting creditors’ rights generally, concepts of reasonableness and the
application of general


15

--------------------------------------------------------------------------------




principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).
9.    Reaffirmation of Guarantees and Loan Documents. Each Guarantor hereby
reaffirms its guaranty of the Obligations pursuant to the Credit Agreement and
hereby acknowledges that it has reviewed the terms and provisions of this
Amendment and consents to this Amendment. Each Loan Party hereby confirms that
each Loan Document to which it is a party or is otherwise bound will continue to
be in full force and effect as amended by this Amendment and, except as
expressly set forth in this Amendment, all of its obligations thereunder shall
not be impaired or limited by the execution or effectiveness of this Amendment.
10.    Consent to Assignment.
(a)    For purposes of Section 9.07(b) of the Amended Credit Agreement, the
Company and the Term Loan B Administrative Agent hereby consent to the
assignment of any Incremental Term Loan B Advances held by the Incremental Term
Loan B Lenders on the Third Amendment Effective Date; provided that the Company
consents to such assignment only to the extent that the amount and relative
assignee of each such assignment has been disclosed by the Incremental Term Loan
B Lenders to, and approved by, the Company on or prior to the Third Amendment
Effective Date.
(b)    For purposes of Section 9.07(b) of the Amended Credit Agreement, the
Company and the Pro Rata Administrative Agent hereby consent to the assignment
of any Advances or Commitments held by Third Amendment Non-Consenting Lenders as
of the Consent Deadline (as defined below); provided that the Company consents
to such assignment only to the extent that the amount and relative assignee of
each such assignment has been disclosed by the Pro Rata Administrative Agent to,
and approved by, the Company on or prior to the Third Amendment Effective Date.
11.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
12.    Loan Document. This Amendment shall be deemed to be a Loan Document for
all purposes.
13.    Severability. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
14.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


16

--------------------------------------------------------------------------------




15.    Replacement of Third Amendment Non-Consenting Lenders.
(a)    The Company hereby gives notice to each Revolving Lender and the Pro Rata
Administrative Agent that, pursuant to Section 2.17(b) of the Credit Agreement,
upon receipt of signature pages to this Amendment from the Majority Lenders and
the Majority Facility Lenders with respect to the Revolving Facility, if such
Revolving Lender has not executed and delivered a signature page to this
Amendment by December 7, 2017 (the “Consent Deadline”), the Company may, on or
after the Consent Deadline, exercise its option to cause such Revolving Lender
(each such Revolving Lender, a “Third Amendment Non-Consenting Revolving
Lender”) to assign and delegate without recourse, all of its interests, rights
(other than its existing rights to payments pursuant to Section 2.10, 2.12 or
9.04 of the Credit Agreement) and obligations under the Credit Agreement to an
Eligible Assignee that shall assume such obligations and become a party to this
Amendment.
(b)    The Company hereby gives notice to each Tranche A2 Lender and the Pro
Rata Administrative Agent that, pursuant to Section 2.17(b) of the Credit
Agreement, upon receipt of signature pages to this Amendment from the Majority
Lenders and the Majority Facility Lenders with respect to the Tranche A2
Facility, if such Tranche A2 Lender has not executed and delivered a signature
page to this Amendment by the Consent Deadline, the Company may, on or after the
Consent Deadline, exercise its option to cause such Tranche A2 Lender (each such
Tranche A2 Lender, a “Third Amendment Non-Consenting Tranche A2 Lender” and,
together with the Third Amendment Non-Consenting Revolving Lenders, the “Third
Amendment Non-Consenting Lenders”) to assign and delegate without recourse, all
of its interests, rights (other than its existing rights to payments pursuant to
Section 2.10, 2.12 or 9.04 of the Credit Agreement) and obligations under the
Credit Agreement to an Eligible Assignee that shall assume such obligations and
become a party to this Amendment.
(c)    Each Administrative Agent hereby waives the payment of the processing and
recordation fee specified in Section 9.07(b)(iv) of the Credit Agreement with
respect to each assignment by a Third Amendment Non-Consenting Lender to an
Eligible Lender with respect to this Amendment.
[Signature pages follow.]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
COMPANY:
CSRA INC., as the Company

By: /s/ David F. Keffer    
Name: David F. Keffer
Title: Executive Vice President and Chief
Financial Officer





GUARANTORS:
CSRA LLC (f/k/a CSC Government Solutions LLC), as a Guarantor

By: /s/ David F. Keffer    
Name: David F. Keffer
Title: Vice President and Chief Financial Officer
STAR SECOND MERGER SUB LLC, as a Guarantor
By: /s/ David P. Loose    
Name: David P. Loose
Title: Vice President and Treasurer
STERLING PARENT LLC, as a Guarantor
By: /s/ David P. Loose    
Name: David P. Loose
Title: Vice President and Treasurer
SRA INTERNATIONAL, INC., as a Guarantor
By: /s/ David F. Keffer    
Name: David F. Keffer
Title: Vice President and Chief Financial Officer
CSRA STATE AND LOCAL SOLUTIONS LLC, as a Guarantor
By: /s/ David P. Loose    
Name: David P. Loose
Title: Vice President and Treasurer

AGENTS:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Pro Rata Administrative Agent

By: /s/ Yen Hua    
Name: Yen Hua
Title: Director






AGENTS:
ROYAL BANK OF CANADA, as Term Loan B Administrative Agent

By: s/ Susan, Khokher    
Name: Susan, Khokher
Title: Manager, Agency





INCREMENTAL TERM LOAN
B LENDERS:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender and an Incremental Term Loan B Lender

By: /s/ Yen Hua    
Name: Yen Hua
Title: Director


INCREMENTAL TERM LOAN
B LENDERS:
ROYAL BANK OF CANADA,
as an Incremental Term Loan B Lender

By: /s/ Theodore Brown    
Name: Theodore Brown
Title: Authorized Signatory







ROYAL BANK OF CANADA,
as Swing Line Bank
By: /s/ Theodore Brown    
Name: Theodore Brown
Title: Authorized Signatory

















THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Swing Line Bank
By: /s/ Yen Hua    
Name: Yen Hua
Title: Director









BANK OF AMERICA, N.A.,
as Swing Line Bank
By: /s/ Arti Dighe    
Name: Arti Dighe
Title: Vice President







THE BANK OF NOVA SCOTIA,
as Swing Line Bank
By: /s/ Winston Lua    
Name: Winston Lua
Title: Director







APPLE BANK FOR SAVINGS,
as a Lender
By: /s/ Douglas L. Van Horne    
Name: Douglas L. Van Horne
Title: Senior Vice President
Chief Investment Officer











LENDERS:
BANK OF AMERICA,
as a Lender

By: /s/ Arti Dighe    
Name: Arti Dighe
Title: Vice President







THE BANK OF EAST ASIA, LIMITED NEW YORK BRANCH, as a Lender
By: /s/ James Hua    
Name: James Hua
Title: Senior Vice President
If a second signature is necessary:
By: /s/ Kitty Sin    
Name: Kitty Sin
Title: Senior Vice President





BARCLAYS BANK PLC,
as a Revolving Lender
By: /s/ Craig Malloy    
Name: Craig Malloy
Title: Director









LENDERS:
The Bank of Nova Scotia,
as a Lender

By: /s/ Winston Lua    
Name: Winston Lua
Title: Director





The Bank of New York Mellon Corporation,
as a Lender
By: /s/ Daniel Koller    
Name: Daniel Koller
Title: Vice President





LENDERS:
Capital One National Association,
as a Lender

By: /s/ Joseph C. Costa    
Name: Joseph C. Costa
Title: Senior Vice President









CATHAY BANK, as a Lender
By: /s/ Nancy A. Moore    
Name: Nancy A. Moore
Title: Senior Vice President
If a second signature is necessary:
By: N/A    
Name:
Title:
Name of Fund Manager (if any):
N/A    



CHANG HWA COMMERCIAL BANK LTD., NEW YORK BRANCH,
as a Lender
By: /s/ Joel Chou    
Name: Joel Chou
Title: AVP & AGM
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    







CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH,
as a Lender
By: /s/ Clifford Abramsky    
Name: Clifford Abramsky
Title: Managing Director
By: /s/ Gary Weiss    
Name: Gary Weiss
Title: Managing Director
N/A    





CITIBANK, N.A.,
as a Lender
By: /s/ James M. Walsh    
Name: James M. Walsh
Title: Managing Director and Vice President





LENDERS:
CITIZENS BANK OF PENNSYLVANIA,
as a Lender

By: /s/ Tracy Van Riper    
Name: Tracy Van Riper
Title: Senior Vice President





CITY NATIONAL BANK OF FLORIDA,
as a Lender
By: /s/ Tyler Kurau    
Name: Tyler Kurau
Title: Senior Vice President







East West Bank,
as a Lender
By: /s/ Andrew Maria    
Name: Andrew Maria
Title: Senior Vice President
If a second signature is necessary:
By:     
Name:
Title:







LENDERS:
FIFTH THIRD BANK,
as a Lender

By: /s/ Valerie Schanzer    
Name: Valerie Schanzer
Title: Managing Director







FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH,
as a Lender
By: /s/ Bill Wang    
Name: Bill Wang
Title: Senior Vice President & General Manager
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    











LENDERS:
GOLDMAN SACHS BANK USA,
as a Lender

By: /s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory







BLACKSTONE / GSO SECURED TRUST LTD. as a Lender
By: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC, as Investment Manager
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:





DELAWARE LIFE INSURANCE COMPANY
as a Lender
By: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC as Sub-Advisor
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







GSO JUPITER LOAN TRUST as a Lender
By: GSO CAPITAL ADVISORS LLC, As its Investment Advisor
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:





GSO LOAN TRUST 2010
as a Lender
By: GSO CAPITAL ADVISORS LLC,
As its Investment Advisor
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:





GSO LOAN TRUST 2011
as a Lender
By: GSO CAPITAL ADVISORS LLC, As its Investment Advisor
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:





GSO SAKURA LOAN FUND 2015, A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST, as a Lender
By: GSO CAPITAL ADVISORS LLC, as its Investment Manager
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







OPTUM BANK, INC.
as a Lender
By: GSO CAPITAL ADVISORS LLC as Manager
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







UNITED HEALTHCARE INSURANCE COMPANY
as a Lender
By: GSO CAPITAL ADVISORS LLC as Manager
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







XILINX HOLDING SIX LIMITED
as a Lender
By: GSO CAPITAL ADVISORS LLC, As its Investment Manager
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH,
as a Lender
By: /s/ Tony Huang    
Name: Tony Huang
Title: Director
If a second signature is necessary:
By: /s/ Dayi Liu    
Name: Dayi Liu
Title: Director
Name of Fund Manager (if any):
    











LENDERS:
JPMORGAN CHASE BANK, N.A.,
as a Lender

By: /s/ Anthony Galea    
Name: Anthony Galea
Title: Executive Director







LENDERS:
MIZUHO BANK, LTD.,
as a Lender

By: /s/ Daniel Guevara    
Name: Daniel Guevara
Title: Authorized Signatory





THE NORTHERN TRUST COMPANY,
as a Lender
By: /s/ Joshua Metcalf    
Name: Joshua Metcalf
Title: 2VP







LENDERS:
PEOPLE'S UNITED BANK, NATIONAL ASSOCIATION,
as a Lender

By: /s/ James Riley    
Name: James Riley
Title: Senior Vice President







LENDERS:
PNC BANK, NATIONAL ASSOCIATION,
as a Lender

By: /s/ Eric H. Williams    
Name: Eric H. Williams
Title: Vice President







RAYMOND JAMES BANK, N.A., as a Lender
By: /s/ Kathy Bennett    
Name: Kathy Bennett
Title: SVP
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    







LENDERS:
ROYAL BANK OF CANADA,
as a Lender

By: /s/ Theodore Brown    
Name: Theodore Brown
Title: Authorized Signatory







REGIONS BANK,
as a Lender
By: /s/ Kyle Husted    
Name: Kyle Husted
Title: Vice President







LENDERS:
SUMITOMO MITSUI BANKING CORP.,
as a Lender

By: /s/ James D. Weinstein    
Name: James D. Weinstein
Title: Managing Director







STATE BANK OF INDIA, NEW YORK,
as a Lender
By: /s/ Manoranjan Panda    
Name: Manoranjan Panda
Title: VP and Head (CMC)
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    







STIFEL BANK & TRUST,
as a Lender
By: /s/ Nathan L. Yocum    
Name: Nathan L. Yocum
Title: Vice President







LENDERS:
SUNTRUST BANK,
as a Lender

By: /s/ Anika Kirs    
Name: Anika Kirs
Title: Vice President







TD BANK, N.A.,
as a Lender
By: /s/ Bernadette Collins    
Name: Bernadette Collins
Title: Senior Vice President









U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Richard J Ameny Jr.    
Name: Richard J Ameny Jr.
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Adam Spreyer    
Name: Adam Spreyer
Title: Director
If a second signature is necessary:
By:    
Name:
Title:



LENDERS:
XENITH BANK, as a Lender

By: /s/ Michael C. O’Grady    
Name: Michael C. O’Grady
Title: Sr. Vice President
If a second signature is necessary:
By:    
Name:
Title:









LENDERS:
MIDFIRST BANK, as a Lender
By: /s/ Sherlyn Nelson    
Name: Sherlyn Nelson
Title: Director







LENDERS:
BANCO DE SABADELL, S.A. - MIAMI BRANCH, as a Lender
By: /s/ Rafael Villergas    
Name: Rafael Villergas
Title: Structured Finance Director









LENDERS:
UNITED BANK, as a Lender
By: /s/ Edward J. Goedecke    
Name: Edward J. Goedecke
Title: Senior Vice President





TD BANK USA, N.A.,
as a Lender
By: /s/ Tina Forbes    
Name: Tina Forbes
Title: Chief Administrative Officer







55 LOAN STRATEGY FUND A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT TRUST
as a Lender
By: BLACKROCK FINANCIAL MANAGEMENT INC., its Investment Manager
By: /s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:





55 LOAN STRATEGY FUND SERIES 2 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST
as a Lender
By: BLACKROCK FINANCIAL MANAGEMENT INC., Its Investment Manager
By: /s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:





55 LOAN STRATEGY FUND SERIES 3 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST
as a Lender
By: BLACKROCK FINANCIAL MANAGEMENT INC., Its Investment Manager
By: /s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:





55 LOAN STRATEGY FUND SERIES 4 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST
as a Lender
By: BLACKROCK FINANCIAL MANAGEMENT INC., Its Investment Manager
By: /s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:





ACE PROPERTY & CASUALTY INSURANCE COMPANY
as a Lender
By: BLACKROCK FINANCIAL MANAGEMENT, INC., its Investment Advisor
By: /s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







LENDERS:
AIB DEBT MANAGEMENT LIMITED,
as a Lender

By: /s/ Joseph Augustini    
Name: Joseph Augustini
Title: Co-Head of Leverage Lending
By: /s/ Donna Cleary    
Name: Donna Cleary
Title: Director





ALLIED WORLD ASSURANCE COMPANY, LTD.
as a Lender
By: CRESCENT CAPITAL GROUP LP, its adviser
By: /s/ Brian McKeon    
Name: Brian McKeon
Title: Vice President
If a second signature is necessary:
By: /s/ Wayne Hosang    
Name: Wayne Hosang
Title: Managing Director



ALM VII, LTD., as a Lender
By: APOLLO CREDIT MANAGEMENT (CLO), LLC, as Collateral Manager
By: /s/ Joe Moroney    
Name: Joe Moroney
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:



ALM XVI, LTD.
as a Lender
by: APOLLO CREDIT MANAGEMENT (CLO), LLC, as its collateral manager
By: /s/ Joe Moroney    
Name: Joe Moroney
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:





ALM XVII, LTD.
as a Lender
by: APOLLO CREDIT MANAGEMENT (CLO), LLC, as its collateral manager
By: /s/ Joe Moroney    
Name: Joe Moroney
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:





AMJ BANK LOAN FUND A SERIES TRUST OF MULTIMANAGER GLOBAL INVESTMENT TRUST
as a Lender
By: BROWN BROTHERS HARRIMAN TRUST COMPANY (CAYMAN) LIMITED acting solely in its
capacity as trustee of AMJ Bank Loan Fund, a series trust of Multi Manager
Global Investment Trust, acting by Highbridge Principal Strategies, LLC as
attorney-in-fact, and expressly on the basis that the parties agree they shall
not have recourse to the assets of Multi
By: /s/ Jamie Donsky    
Name: Jamie Donsky
Title: Senior Vice President
If a second signature is necessary:
By:    
Name:
Title:





AMJ BANK LOAN FUND SERIES 2 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST
as a Lender
By: /s/ Jamie Donsky    
Name: Jamie Donsky
Title: Senior Vice President
If a second signature is necessary:
By:    
Name:
Title:





AMJ LOAN FUND SERIES 3 A SERIES TRUST OF MULTIMANAGER GLOBAL INVESTMENT TRUST
as a Lender
By: BROWN BROTHERS HARRIMAN TRUST COMPANY (CAYMAN) LIMITED acting solely in its
capacity as trustee of AMJ Loan Fund Series 3, a series trust of Multi Manager
Global Investment Trust, acting by HPS Investment Partners, LLC as
attorney-in-fact
By: /s/ Jamie Donsky    
Name: Jamie Donsky
Title: Senior Vice President
If a second signature is necessary:
By:    
Name:
Title:





AMJ LOAN FUND SERIES 4 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT TRUST
as a Lender
By: BROWN BROTHERS HARRIMAN TRUST COMPANY (CAYMAN) LIMITED acting solely in its
capacity as trustee of AMJ Loan Fund Series 4, a series trust of Multi Manager
Global Investment Trust, acting by HPS Investment Partners, LLC as
attorney-in-fact
By: /s/ Jamie Donsky    
Name: Jamie Donsky
Title: Senior Vice President
If a second signature is necessary:
By:    
Name:
Title:





APEX CREDIT CLO 2015-II LTD.
as a Lender
By: APEX CREDIT PARTNERS, its Asset Manager
By: /s/ Andrew Stern    
Name: Andrew Stern
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:



APEX CREDIT CLO 2017-II LTD.
as a Lender
By: APEX CREDIT PARTNERS LLC
By: /s/ Andrew Stern    
Name: Andrew Stern
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







APOLLO AF LOAN TRUST 2012
as a Lender
By: APOLLO CREDIT MANAGEMENT (SENIOR LOANS) II, LLC, as Portfolio Manager
By: /s/ Joseph Glatt    
Name: Joseph Glatt
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:





ARES LOAN TRUST 2011
as a Lender
By: ARES MANAGEMENT LLC, ITS INVESTMENT MANAGER
By: /s/ Daniel Hayward    
Name: Daniel Hayward
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:





ARES LOAN TRUST 2016
as a Lender
By: ARES MANAGEMENT LLC, as Investment Manager
By: /s/ Daniel Hayward    
Name: Daniel Hayward
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







ATLAS SENIOR LOAN FUND V, LTD.
as a Lender
By: CRESCENT CAPITAL GROUP LP, its adviser
By: /s/ Brian McKeon    
Name: Brian McKeon
Title: Vice President
If a second signature is necessary:
By: /s/ Wayne Hosang    
Name: Wayne Hosang
Title: Managing Director





ATLAS SENIOR LOAN FUND VI, LTD.
as a Lender
By: CRESCENT CAPITAL GROUP LP, its adviser
By: /s/ Brian McKeon    
Name: Brian McKeon
Title: Vice President
If a second signature is necessary:
By: /s/ Wayne Hosang    
Name: Wayne Hosang
Title: Managing Director







AZB FUNDING 6,
as a Lender
By: /s/ Robert Gates    
Name: Robert Gates
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
Aozora Bank, Ltd.    







AMBITION TRUST 2011,
as a Lender
By: BARINGS LLC as Investment Manager
By: /s/ McKinney, Casey    
Name: McKinney, Casey
Title: Managing Director
AMBITION TRUST 2009,
as a Lender
By: BARINGS LLC as Investment Manager
By: /s/ McKinney, Casey    
Name: McKinney, Casey
Title: Managing Director
BABSON CLO LTD. 2014-II,
as a Lender
By: BARINGS LLC as Collateral Manager
By: /s/ McKinney, Casey    
Name: McKinney, Casey
Title: Managing Director
BEL-AIR LOAN FUND LLC,
as a Lender
By: BARINGS LLC as Investment Adviser
By: /s/ McKinney, Casey    
Name: McKinney, Casey
Title: Managing Director







BABSON CLO LTD. 2015-I
as a Lender
By: BARINGS LLC as Collateral Manager
By: /s/ McKinney, Casey    
Name: McKinney, Casey
Title: Managing Director
BROWN BROTHERS HARRIMAN TRUST COMPANY (CAYMAN) LIMITED acting solely in its
capacity as Trustee of BARINGS LOAN FUND SERIES 3 a Series Trust of Multi
Manager Global Investment Trust,
as a Lender
By: BARINGS LLC as Investment Manager and Attorney­in-fact
By: /s/ McKinney, Casey    
Name: McKinney, Casey
Title: Managing Director
The foregoing is executed on behalf of the Barings Loan Fund Series 3, organized
under a Supplemental Declaration of Trust dated as of October 19, 2016, as
amended from time to time. The obligations of such Trust are not personally
binding upon, nor shall resort be had to the property of the Trustee. The total
liability of the Trustee shall be limited to the amount of the trust property.





BANK OF CHINA, NEW YORK BRANCH,
as a Lender
By: /s/ Raymond Qiao    
Name: Raymond Qiao
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    





BLACKSTONE / GSO SECURED TRUST LTD. as a Lender
BY: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC as Investment Manager
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: authorized signatory
If a second signature is necessary:
By:    
Name:
Title:





BLUE CROSS OF IDAHO HEALTH SERVICE, INC.
as a Lender
By: SEIX INVESTMENT ADVISORS LLC, as Investment Manager
By: /s/ George Goudellas G.    
Name: George Goudellas G.
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:





BNPP IP CLO 2014-II, LTD., as a Lender
By: /s/ Vanessa Ritter    
Name: Vanessa Ritter
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    





BNPP IP CLO 2014-I, LTD., as a Lender
By: /s/ Vanessa Ritter    
Name: Vanessa Ritter
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    





CALIFORNIA STREET CLO XII, LTD., as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:





CATAMARAN CLO 2012-1 LTD., as a Lender
By: TRIMARAN ADVISORS, L.L.C.
By: /s/ Daniel Gilligan    
Name: Daniel Gilligan
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:



CATAMARAN CLO 2013-1 LTD., as a Lender
By: TRIMARAN ADVISORS, L.L.C.
By: /s/ Daniel Gilligan    
Name: Daniel Gilligan
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:



CDPQ AMERICAN FIXED INCOME V inc., as a Lender
By: /s/ Jean-Pierre Jetté    
Name: Jean-Pierre Jetté
Title: Senior Portfolio Director
If a second signature is necessary:
By: James B. McMullan    
Name: James B. McMullan
Title: Senior Vice-President
Name of Fund Manager (if any):
    







CHUBB EUROPEAN GROUP LIMITED, as a Lender
By: BLACKROCK FINANCIAL MANAGEMENT, INC., its Sub-Advisor
By: /s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:





CITIZENS BANK, N.A., as a Lender
By: /s/ Natalie Foy    
Name: Natalie Foy
Title: Managing Director





CITY NATIONAL ROCHDALE FIXED INCOME OPPORTUNITIES FUND, as a Lender
By: SEIX INVESTMENT ADVISORS LLC, as Subadviser
By: /s/ George Goudellas G.    
Name: George Goudellas G.
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:





CONSUMER PROGRAM ADMINISTRATORS, INC, as a Lender
By: BLACKROCK FINANCIAL MANAGEMENT, INC., its Investment Manager
By: /s/ Ron Jacobi    
Name: Ron Jacobi
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:



CRESCENT SENIOR SECURED FLOATING RATE LOAN FUND, LLC,
as a Lender
By: CRESCENT CAPITAL GROUP LP, its adviser
By: /s/ Brian McKeon    
Name: Brian McKeon
Title: Vice President
If a second signature is necessary:
By: /s/ Wayne Hosang    
Name: Wayne Hosang
Title: Managing Director







DELAWARE LIFE INSURANCE COMPANY, as a Lender
By: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC, as Sub-Advisor
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







DRYDEN 30 SENIOR LOAN FUND, as a Lender
By: PGIM, INC., as Collateral Manager
By: /s/ Joseph Lemanowicz    
Name: Joseph Lemanowicz
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:





DRYDEN 31 SENIOR LOAN FUND, as a Lender
By: PGIM, INC., as Collateral Manager
By: /s/ Joseph Lemanowicz    
Name: Joseph Lemanowicz
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:



DRYDEN 38 SENIOR LOAN FUND, as a Lender
By: PGIM, INC., as Collateral Manager
By: /s/ Joseph Lemanowicz    
Name: Joseph Lemanowicz
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:



DRYDEN 49 SENIOR LOAN FUND, as a Lender
By: PGIM, INC., as Collateral Manager
By: /s/ Joseph Lemanowicz    
Name: Joseph Lemanowicz
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:



DRYDEN 50 SENIOR LOAN FUND, as a Lender
By: PGIM, INC., as Collateral Manager
By: /s/ Joseph Lemanowicz    
Name: Joseph Lemanowicz
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:



DRYDEN 53 CLO LTD., as a Lender
By: PGIM, INC., as Collateral Manager
By: /s/ Joseph Lemanowicz    
Name: Joseph Lemanowicz
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:



DRYDEN 54 SENIOR LOAN FUND, as a Lender
By: PGIM, INC., as Collateral Manager
By: /s/ Joseph Lemanowicz    
Name: Joseph Lemanowicz
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:



DRYDEN XXVI SENIOR LOAN FUND, as a Lender
By: PGIM, INC., as Collateral Manager
By: /s/ Joseph Lemanowicz    
Name: Joseph Lemanowicz
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:



DRYDEN XXVIII SENIOR LOAN FUND, as a Lender
By: PGIM, INC., as Collateral Manager
By: /s/ Joseph Lemanowicz    
Name: Joseph Lemanowicz
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:









EAST WEST BANK, as a Lender
By: /s/ Andrew Maria    
Name: Andrew Maria
Title: Senior Vice President
If a second signature is necessary:
By:    
Name:
Title:









VARIABLE INSURANCE PRODUCTS FUND: FLOATING RATE HIGH INCOME PORTFOLIO, as a
Lender
By: /s/ Stacie M. Smith    
Name: Stacie M. Smith
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    











FIDELITY FLOATING RATE HIGH INCOME FUND FOR FIDELITY INVESTMENTS CANADA ULC AS
TRUSTEE OF FIDELITY FLOATING RATE HIGH INCOME FUND, as a Lender
By: /s/ Stacie M. Smith    
Name: Stacie M. Smith
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    











FIDELITY FLOATING RATE HIGH INCOME INVESTMENT TRUST FOR FIDELITY INVESTMENTS
CANADA ULC AS TRUSTEE OF FIDELITY FLOATING RATE HIGH INCOME INVESTMENT TRUST, as
a Lender
By: /s/ Stacie M. Smith    
Name: Stacie M. Smith
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    











FIAM FLOATING RATE HIGH INCOME COMMINGLED POOL BY FIDELITY INSTITUTIONAL ASSET
MANAGEMENT TRUST COMPANY AS TRUSTEE, as a Lender
By: /s/ Daniel Campbell    
Name: Daniel Campbell
Title: VP
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    











FIDELITY QUALIFYING INVESTOR FUNDS PIE BY FIAM LLC AS SUB ADVISOR, as a Lender
By: /s/ Daniel Campbell    
Name: Daniel Campbell
Title: VP
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    











GIM CREDIT MASTER LUX S.A R.L., as a Lender
By: HPS INVESTMENT PARTNERS, LLC, as Investment Manager
By: /s/ Jamie Donsky    
Name: Jamie Donsky
Title: Senior Vice President
If a second signature is necessary:
By:    
Name:
Title:







GSO JUPITER LOAN TRUST, as a Lender
By: GSO CAPITAL ADVISORS LLC, as its Investment Advisor
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







GSO LOAN TRUST 2010, as a Lender
By: GSO CAPITAL ADVISORS LLC, as its Investment Advisor
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







GSO LOAN TRUST 2011, as a Lender
By: GSO CAPITAL ADVISORS LLC, as its Investment Advisor
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







GSO SAKURA LOAN FUND 2015, A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST, as a Lender
By: GSO CAPITAL ADVISORS LLC, as its Investment Advisor
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







HALCYON LOAN ADVISORS FUNDING 2014-1, LTD., as a Lender
By: HALCYON LOAN ADVISORS 2014-1 LLC, as collateral manager
By: /s/ David Martino    
Name: David Martino
Title: Controller
If a second signature is necessary:
By:    
Name:
Title:







HALCYON LOAN ADVISORS FUNDING 2014-2 LTD., as a Lender
By: HALCYON LOAN ADVISORS 2014-2 LLC, as collateral manager
By: /s/ David Martino    
Name: David Martino
Title: Controller
If a second signature is necessary:
By:    
Name:
Title:







HALCYON LOAN ADVISORS FUNDING 2014-3 LTD, as a Lender
By: HALCYON LOAN ADVISORS 2014-3 LLC, as collateral manager
By: /s/ David Martino    
Name: David Martino
Title: Controller
If a second signature is necessary:
By:    
Name:
Title:







HALCYON LOAN ADVISORS FUNDING 2015-1 LTD, as a Lender
By: HALCYON LOAN ADVISORS 2015-1 LLC, as collateral manager
By: /s/ David Martino    
Name: David Martino
Title: Controller
If a second signature is necessary:
By:    
Name:
Title:







HALCYON LOAN ADVISORS FUNDING 2015-2 LTD., as a Lender
By: /s/ David Martino    
Name: David Martino
Title: Controller
If a second signature is necessary:
By:    
Name:
Title:







HALCYON LOAN ADVISORS FUNDING 2015-3 LTD, as a Lender
By: HALCYON LOAN ADVISORS 2015-3 LLC, as Collateral Manager
By: /s/ David Martino    
Name: David Martino
Title: Controller
If a second signature is necessary:
By:    
Name:
Title:







HALCYON LOAN ADVISORS FUNDING 2017-1 LTD, as a Lender
By: HALCYON LOAN ADVISORS A LLC, as Collateral Manager
By: /s/ David Martino    
Name: David Martino
Title: Controller
If a second signature is necessary:
By:    
Name:
Title:







HIGHBRIDGE LOAN MANAGEMENT 7-2015, LTD., as a Lender
By: HPS INVESTMENT PARTNERS, LLC, its Collateral Manager
By: /s/ Jamie Donsky    
Name: Jamie Donsky
Title: Senior Vice President
If a second signature is necessary:
By:    
Name:
Title:







HIGHBRIDGE LOAN MANAGEMENT 8-2016, LTD., as a Lender
By: HPS INVESTMENT PARTNERS, LLC, as the Collateral Manager
By: /s/ Jamie Donsky    
Name: Jamie Donsky
Title: Senior Vice President
If a second signature is necessary:
By:    
Name:
Title:







HOUSTON CASUALTY COMPANY, as a Lender
By: BLACKROCK INVESTMENT MANAGEMENT, LLC, its Investment Manager
By: /s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







HPS LOAN MANAGEMENT 10-2016, LTD., as a Lender
By: HPS INVESTMENT PARTNERS, LLC, its Investment Manager
By: /s/ Jamie Donsky    
Name: Jamie Donsky
Title: Senior Vice President
If a second signature is necessary:
By:    
Name:
Title:







HPS LOAN MANAGEMENT 11-2017, LTD., as a Lender
By: HPS INVESTMENT PARTNERS, LLC, as the Collateral Manager
By: /s/ Jamie Donsky    
Name: Jamie Donsky
Title: Senior Vice President
If a second signature is necessary:
By:    
Name:
Title:







HPS LOAN MANAGEMENT 9-2016 , LTD., as a Lender
By: HPS INVESTMENT PARTNERS, LLC, as the Collateral Manager
By: /s/ Jamie Donsky    
Name: Jamie Donsky
Title: Senior Vice President
If a second signature is necessary:
By:    
Name:
Title:







ICM GLOBAL FLOATING RATE INCOME LIMITED, as a Lender
By: INVESTCORP CREDIT MANAGEMENT US LLC, as the US Investment Manager
By: /s/ David Nadeau    
Name: David Nadeau
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







ICM SENIOR LOAN FUND, L.P., as a Lender
By: INVESTCORP CREDIT MANAGEMENT US LLC, as Portfolio Manager
By: /s/ David Nadeau    
Name: David Nadeau
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







ILLINOIS STATE BOARD OF INVESTMENT, as a Lender
By: CRESCENT CAPITAL GROUP LP, its adviser
By: /s/ Brian McKeon    
Name: Brian McKeon
Title: Vice President
If a second signature is necessary:
By: /s/ Wayne Hosang    
Name: Wayne Hosang
Title: Managing Director







INDUSTRIAL AND COMMERCIAL BANK OF CHINA NEW YORK BRANCH, as a Lender
By: /s/ Tony Huang    
Name: Tony Huang
Title: Director
If a second signature is necessary:
By: /s/ Dayi Liu    
Name: Dayi Liu
Title: Director
Name of Fund Manager (if any):
n/a    







JAMESTOWN CLO VI LTD., as a Lender
By: 3I DEBT MANAGEMENT U.S. LLC, as Portfolio Manager
By: /s/ David Nadeau    
Name: David Nadeau
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







JAMESTOWN CLO VII LTD., as a Lender
By: 3I DEBT MANAGEMENT U.S. LLC, as Portfolio Manager
By: /s/ David Nadeau    
Name: David Nadeau
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







JAMESTOWN CLO VIII LTD., as a Lender
By: 3I DEBT MANAGEMENT U.S. LLC, as Portfolio Manager
By: /s/ David Nadeau    
Name: David Nadeau
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







JFIN CLO 2013 LTD., as a Lender
By: APEX CREDIT PARTNERS LLC, as Portfolio Manager
By: /s/ Andrew Stern    
Name: Andrew Stern
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







JFIN CLO 2014 LTD, as a Lender
By: APEX CREDIT PARTNERS LLC, as Portfolio Manager
By: /s/ Andrew Stern    
Name: Andrew Stern
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







JFIN CLO 2014-II LTD., as a Lender
By: APEX CREDIT PARTNERS LLC, as Portfolio Manager
By: /s/ Andrew Stern    
Name: Andrew Stern
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







JFIN CLO 2015 LTD., as a Lender
By: APEX CREDIT PARTNERS LLC, as Portfolio Manager
By: /s/ Andrew Stern    
Name: Andrew Stern
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







JFIN US INVESTMENT GRADE & LEVERAGED LOAN BUY AND MAINTAIN FUND (FX AND IR
HEDGED), as a Lender
By: BLACKROCK FINANCIAL MANAGEMENT, INC., as Investment Manager
By: /s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







LEVERAGED LOAN (JPY HEDGED) FUND A SERIES TRUST OF CAYMAN WORLD INVEST TRUST, as
a Lender
By: PGIM, INC., as Investment Manager
By: /s/ Joseph Lemanowicz    
Name: Joseph Lemanowicz
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:







LIQUID LOAN OPPORTUNITIES MASTER FUND, L.P., as a Lender
By: HPS INVESTMENT PARTNERS, LLC, as Investment Manager
By: /s/ Jamie Donsky    
Name: Jamie Donsky
Title: Senior Vice President
If a second signature is necessary:
By:    
Name:
Title:







MATTERHORN LOAN TRUST 2015, as a Lender
By: CREDIT SUISSE ASSET MANAGEMENT, LLC AS INVESTMENT MANAGER FOR BNY MELLON
TRUST COMPANY (CAYMAN) LTD., the trustee for Matterhorn Loan Trust 2015
By: /s/ Louis Farano    
Name: Louis Farano
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







MENARD, INC., as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







MP CLO V, LTD., as a Lender
By: MP CLO MANAGEMENT LLC, its Manager
By: /s/ Thomas Shandell    
Name: Thomas Shandell
Title: CEO
If a second signature is necessary:
By:    
Name:
Title:







MUNICIPAL EMPLOYEES' ANNUITY AND BENEFIT FUND OF CHICAGO, as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







NATIONAL ELECTRICAL BENEFIT FUND, as a Lender
By: CRESCENT CAPITAL GROUP LP, its adviser
By: /s/ Brian McKeon    
Name: Brian McKeon
Title: Vice President
If a second signature is necessary:
By: /s/ Wayne Hosang    
Name: Wayne Hosang
Title: Managing Director







NATIONAL PENSION SERVICE, as a Lender
By: ARES CAPITAL MANAGEMENT III LLC, its Investment Manager
By: /s/ Daniel Hayward    
Name: Daniel Hayward
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







NUVEEN DIVERSIFIED DIVIDEND & INCOME FUND, as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







NUVEEN FLOATING RATE INCOME FUND, as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







NUVEEN FLOATING RATE INCOME OPPORTUNITY FUND, as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







NUVEEN SENIOR INCOME FUND, as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







NUVEEN SHORT DURATION CREDIT OPPORTUNITIES FUND, as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







OCP CLO 2013-4, LTD., as a Lender
By: ONEX CREDIT PARTNERS, LLC, as Portfolio Manager
By: /s/ Paul Travers    
Name: Paul Travers
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







OCP CLO 2014-5, LTD., as a Lender
By: ONEX CREDIT PARTNERS, LLC, as Portfolio Manager
By: /s/ Paul Travers    
Name: Paul Travers
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







OCP CLO 2014-6, LTD., as a Lender
By: ONEX CREDIT PARTNERS, LLC, as Portfolio Manager
By: /s/ Paul Travers    
Name: Paul Travers
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







OCP CLO 2014-7, LTD., as a Lender
By: ONEX CREDIT PARTNERS, LLC, as Portfolio Manager
By: /s/ Paul Travers    
Name: Paul Travers
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







OCP CLO 2015-10, LTD., as a Lender
By: ONEX CREDIT PARTNERS, LLC, as Portfolio Manager
By: /s/ Paul Travers    
Name: Paul Travers
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







OCP CLO 2015-8, LTD., as a Lender
By: ONEX CREDIT PARTNERS, LLC, as Portfolio Manager
By: /s/ Paul Travers    
Name: Paul Travers
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







OCP CLO 2015-9, LTD., as a Lender
By: ONEX CREDIT PARTNERS, LLC, as Portfolio Manager
By: /s/ Paul Travers    
Name: Paul Travers
Title: Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







OCTAGON INVESTMENT PARTNERS 24, LTD., as a Lender
By: OCTAGON CREDIT INVESTORS, LLC, as Collateral Manager
By: /s/ Kimberly Wong Lem     
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







OCTAGON INVESTMENT PARTNERS 25, LTD., as a Lender
By: OCTAGON CREDIT INVESTORS, LLC, as Collateral Manager
By: /s/ Kimberly Wong Lem     
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







OCTAGON INVESTMENT PARTNERS 26, LTD., as a Lender
By: OCTAGON CREDIT INVESTORS, LLC, as Collateral Manager
By: /s/ Kimberly Wong Lem     
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







OCTAGON INVESTMENT PARTNERS XIX, LTD., as a Lender
By: OCTAGON CREDIT INVESTORS, LLC
By: /s/ Kimberly Wong Lem     
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







OCTAGON INVESTMENT PARTNERS XIX, LTD., as a Lender
By: OCTAGON CREDIT INVESTORS, LLC
By: /s/ Kimberly Wong Lem     
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







OCTAGON INVESTMENT PARTNERS XV, LTD., as a Lender
By: OCTAGON CREDIT INVESTORS, LLC, as Collateral Manager
By: /s/ Kimberly Wong Lem     
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







OCTAGON INVESTMENT PARTNERS XVII, LTD., as a Lender
By: OCTAGON CREDIT INVESTORS, LLC, as Collateral Manager
By: /s/ Kimberly Wong Lem     
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







OCTAGON INVESTMENT PARTNERS XVIII, LTD., as a Lender
By: OCTAGON CREDIT INVESTORS, LLC, as Collateral Manager
By: /s/ Kimberly Wong Lem     
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







OCTAGON INVESTMENT PARTNERS XX, LTD., as a Lender
By: OCTAGON CREDIT INVESTORS, LLC, as Collateral Manager
By: /s/ Kimberly Wong Lem     
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







OCTAGON INVESTMENT PARTNERS XXII, LTD., as a Lender
By: OCTAGON CREDIT INVESTORS, LLC, as Collateral Manager
By: /s/ Kimberly Wong Lem     
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







OCTAGON INVESTMENT PARTNERS XXIII, LTD., as a Lender
By: OCTAGON CREDIT INVESTORS, LLC, as Collateral Manager
By: /s/ Kimberly Wong Lem     
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







OCTAGON LOAN FUNDING, LTD., as a Lender
By: OCTAGON CREDIT INVESTORS, LLC, as Collateral Manager
By: /s/ Kimberly Wong Lem     
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







OCTAGON LOAN TRUST 2010, as a Lender
By: OCTAGON CREDIT INVESTORS, LLC, AS INVESTMENT MANAGER ON BEHALF OF THE BANK
OF NEW YORK TRUST COMPANY (CAYMAN) LIMITED, as Trustee of Octagon Loan Trust
2010
By: /s/ Kimberly Wong Lem     
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







OPTUM BANK, INC., as a Lender
By: GSO CAPITAL ADVISORS LLC, as Manager
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







OZLM FUNDING II, LTD., as a Lender
By: OCH-ZIFF LOAN MANAGEMENT LP, its portfolio manager
By: OCH-ZIFF LOAN MANAGEMENT LLC, its general partner
By: /s/ Alesia J. Haas    
Name: Alesia J. Haas
Title: CFO
If a second signature is necessary:
By:    
Name:
Title:







OZLM FUNDING III, LTD., as a Lender
By: OCH-ZIFF LOAN MANAGEMENT LP, its portfolio manager
By: OCH-ZIFF LOAN MANAGEMENT LLC, its general partner
By: /s/ Alesia J. Haas    
Name: Alesia J. Haas
Title: CFO
If a second signature is necessary:
By:    
Name:
Title:







OZLM FUNDING, LTD., as a Lender
By: OZ CLO MANAGEMENT LLC, its portfolio manager
By: /s/ Alesia J. Haas    
Name: Alesia J. Haas
Title: CFO
If a second signature is necessary:
By:    
Name:
Title:







OZLM IX, LTD., as a Lender
By: OCH-ZIFF LOAN MANAGEMENT LP, its collateral manager
By: OCH-ZIFF LOAN MANAGEMENT LLC, its general partner
By: /s/ Alesia J. Haas    
Name: Alesia J. Haas
Title: CFO
If a second signature is necessary:
By:    
Name:
Title:







OZLM VII, LTD., as a Lender
By: OCH-ZIFF LOAN MANAGEMENT LP, its collateral manager
By: OCH-ZIFF LOAN MANAGEMENT LLC, its general partner
By: /s/ Alesia J. Haas    
Name: Alesia J. Haas
Title: CFO
If a second signature is necessary:
By:    
Name:
Title:







OZLM VIII, LTD., as a Lender
By: OCH-ZIFF LOAN MANAGEMENT LP, its collateral manager
By: OCH-ZIFF LOAN MANAGEMENT LLC, its general partner
By: /s/ Alesia J. Haas    
Name: Alesia J. Haas
Title: CFO
If a second signature is necessary:
By:    
Name:
Title:







OZLM XI, LTD., as a Lender
By: OCH-ZIFF LOAN MANAGEMENT LP, its collateral manager
By: OCH-ZIFF LOAN MANAGEMENT LLC, its general partner
By: /s/ Alesia J. Haas    
Name: Alesia J. Haas
Title: CFO
If a second signature is necessary:
By:    
Name:
Title:







OZLM XII, LTD., as a Lender
By: OCH-ZIFF LOAN MANAGEMENT LP, its collateral manager
By: OCH-ZIFF LOAN MANAGEMENT LLC, its general partner
By: /s/ Alesia J. Haas    
Name: Alesia J. Haas
Title: CFO
If a second signature is necessary:
By:    
Name:
Title:







OZLM XIII, LTD., as a Lender
By: OCH-ZIFF LOAN MANAGEMENT LP, its collateral manager
By: OCH-ZIFF LOAN MANAGEMENT LLC, its general partner
By: /s/ Alesia J. Haas    
Name: Alesia J. Haas
Title: CFO
If a second signature is necessary:
By:    
Name:
Title:







OZLM XIV, LTD., as a Lender
By: OCH-ZIFF LOAN MANAGEMENT LP, its collateral manager
By: OCH-ZIFF LOAN MANAGEMENT LLC, its general partner
By: /s/ Alesia J. Haas    
Name: Alesia J. Haas
Title: CFO
If a second signature is necessary:
By:    
Name:
Title:







PENSIONDANMARK PENSIONSFORSIKRINGSAKTIESELSKAB, as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







PRINCIPAL DIVERSIFIED REAL ASSET CIT, as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







PRINCIPAL FUNDS INC, - DIVERSIFIED REAL ASSET FUND, as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







RAYMOND JAMES BANK, N.A., as a Lender
By: /s/ Kathy Bennett    
Name: Kathy Bennett
Title: SVP
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    









ROYAL BANK OF CANADA, as a Lender
By: /s/ Suzanne Kaichel    
Name: Suzanne Kaichel
Title: Attorney-in-Fact, Royal Bank of Canada
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    









RENAISSANCE TRUST 2009, as a Lender
By: HPS INVESTMENT PARTNERS LLC, Its Sub-Investment Manager
By: /s/ Jamie Donsky    
Name: Jamie Donsky
Title: Senior Vice President
If a second signature is necessary:
By:    
Name:
Title:







SEIX MULTI-SECTOR ABSOLUTE RETURN FUND L.P., as a Lender
By: SEIX MULTI-SECTOR ABSOLUTE RETURN FUND GP LLC, in its capacity as sole
general partner
By: SEIX INVESTMENT ADVISORS LLC, its sole member
By: /s/ George Goudellas G.    
Name: George Goudellas G.
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







SOUND POINT CLO II, LTD, as a Lender
By: SOUND POINT CAPITAL MANAGEMENT, LP as Collateral Manager
By: /s/ Andrew Wright    
Name: Andrew Wright
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







SOUND POINT CLO III, LTD, as a Lender
By: SOUND POINT CAPITAL MANAGEMENT, LP as Collateral Manager
By: /s/ Andrew Wright    
Name: Andrew Wright
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







SOUND POINT CLO IV, LTD, as a Lender
By: SOUND POINT CAPITAL MANAGEMENT, LP as Collateral Manager
By: /s/ Andrew Wright    
Name: Andrew Wright
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







SOUND POINT CLO IX, LTD, as a Lender
By: /s/ Andrew Wright    
Name: Andrew Wright
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







SOUND POINT CLO V, LTD., as a Lender
By: SOUND POINT CAPITAL MANAGEMENT, LP as Collateral Manager
By: /s/ Andrew Wright    
Name: Andrew Wright
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







SOUND POINT CLO VI, LTD., as a Lender
By: SOUND POINT CAPITAL MANAGEMENT, LP as Collateral Manager
By: /s/ Andrew Wright    
Name: Andrew Wright
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







SOUND POINT CLO VII, LTD., as a Lender
By: SOUND POINT CAPITAL MANAGEMENT, LP as Collateral Manager
By: /s/ Andrew Wright    
Name: Andrew Wright
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







SOUND POINT CLO VIII, LTD., as a Lender
By: SOUND POINT CAPITAL MANAGEMENT, LP as Collateral Manager
By: /s/ Andrew Wright    
Name: Andrew Wright
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







SOUND POINT CLO XI, LTD., as a Lender
By: SOUND POINT CAPITAL MANAGEMENT, LP as Collateral Manager
By: /s/ Andrew Wright    
Name: Andrew Wright
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







SOUND POINT CLO XII, LTD., as a Lender
By: SOUND POINT CAPITAL MANAGEMENT, LP as Collateral Manager
By: /s/ Andrew Wright    
Name: Andrew Wright
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







SOUND POINT CLO XV, LTD, as a Lender
By: SOUND POINT CAPITAL MANAGEMENT, LP as Collateral Manager
By: /s/ Andrew Wright    
Name: Andrew Wright
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







SOUND POINT CLO XVI, LTD, as a Lender
By: SOUND POINT CAPITAL MANAGEMENT, LP as Collateral Manager
By: /s/ Andrew Wright    
Name: Andrew Wright
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







STATE STREET BANK AND TRUST COMPANY, as a Lender
By: /s/ Pallo Blum-Tucker    
Name: Pallo Blum-Tucker
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:
Name of Fund Manager (if any):
    











STONE TOWER LOAN TRUST 2010, as a Lender
By: APOLLO FUND MANAGEMENT LLC, As its Investment Manager
By: /s/ Joseph Glatt    
Name: Joseph Glatt
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:







STONE TOWER LOAN TRUST 2011, as a Lender
By: APOLLO FUND MANAGEMENT LLC, as its Investment Manager
By: /s/ Joseph Glatt    
Name: Joseph Glatt
Title: Vice President
If a second signature is necessary:
By:    
Name:
Title:







SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH, as a Lender
By: /s/ Albert C. Tew II    
Name: Albert C. Tew II
Title: Senior Vice President, Americas Finance









SYMPHONY CLO XIV, LTD, as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







SYMPHONY CLO XV, LTD, as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







SYMPHONY CLO XVI, LTD, as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







SYMPHONY FLOATING RATE SENIOR LOAN FUND, as a Lender
By: SYMPHONY ASSET MANAGEMENT LLC
By: /s/ Gunther Stein    
Name: Gunther Stein
Title: CEO/CIO
If a second signature is necessary:
By:    
Name:
Title:







TEACHERS ADVISORS, INC., ON BEHALF OF TIAA-CREF BOND FUND, as a Lender
By: /s/ Anders Persson    
Name: Anders Persson
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, as a Lender
By: /s/ Anders Persson    
Name: Anders Persson
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







THE WESTERN AND SOUTHERN LIFE INSURANCE COMPANY, as a Lender
By: /s/ Bernie M. Casey     
Name: Bernie M. Casey
Title: AVP & Senior Credit Analyst
If a second signature is necessary:
By:    
Name:
Title:







TIAA STABLE VALUE ANNUITY, as a Lender
By: /s/ Anders Persson    
Name: Anders Persson
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







U.S. SPECIALTY INSURANCE COMPANY, as a Lender
By: BLACKROCK INVESTMENT MANAGEMENT, LLC, its Investment Manager
By: /s/ Rob Jacobi     
Name: Rob Jacobi
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







UNITED HEALTHCARE INSURANCE COMPANY, as a Lender
By: GSO CAPITAL ADVISORS LLC, as Manager
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







US BANK N.A., SOLELY AS TRUSTEE OF THE DOLL TRUST (FOR QUALIFIED INSTITUTIONAL
INVESTORS ONLY), (AND NOT IN ITS INDIVIDUAL CAPACITY), as a Lender
By: OCTAGON CREDIT INVESTORS, LLC, as Portfolio Manager
By: /s/ Kimberly Wong Lem    
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration
If a second signature is necessary:
By:    
Name:
Title:







VENTURE XII CLO, LIMITED, as a Lender
By: MJX VENTURE MANAGEMENT LLC, its investment advisor
By: /s/ Michael Regan    
Name: Michael Regan
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







VENTURE XIII CLO, LIMITED, as a Lender
By: MJX ASSET MANAGEMENT LLC, its investment advisor
By: /s/ Michael Regan    
Name: Michael Regan
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







VENTURE XIV CLO, LIMITED, as a Lender
By: MJX ASSET MANAGEMENT LLC, its investment advisor
By: /s/ Michael Regan    
Name: Michael Regan
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







VENTURE XIX CLO, LIMITED, as a Lender
By: MJX ASSET MANAGEMENT LLC, its investment advisor
By: /s/ Michael Regan    
Name: Michael Regan
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







VENTURE XV CLO, LIMITED, as a Lender
By: MJX ASSET MANAGEMENT LLC, its investment advisor
By: /s/ Michael Regan    
Name: Michael Regan
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







VENTURE XVI CLO, LIMITED, as a Lender
By: MJX ASSET MANAGEMENT LLC, its investment advisor
By: /s/ Michael Regan    
Name: Michael Regan
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







VENTURE XVII CLO, LIMITED, as a Lender
By: MJX ASSET MANAGEMENT LLC, its investment advisor
By: /s/ Michael Regan    
Name: Michael Regan
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







VENTURE XVIII CLO, LIMITED, as a Lender
By: MJX ASSET MANAGEMENT LLC, its investment advisor
By: /s/ Michael Regan    
Name: Michael Regan
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







VENTURE XX CLO, LIMITED, as a Lender
By: MJX ASSET MANAGEMENT LLC, its investment advisor
By: /s/ Michael Regan    
Name: Michael Regan
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







VENTURE XXI CLO, LIMITED, as a Lender
By: MJX ASSET MANAGEMENT LLC, its investment advisor
By: /s/ Michael Regan    
Name: Michael Regan
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







VIRTUS SEIX FLOATING RATE HIGH INCOME FUND, as a Lender
By: SEIX INVESTMENT ADVISORS LLC, as Subadviser
By: /s/ George Goudellas G.    
Name: George Goudellas G.
Title: Managing Director
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2012-4, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2013-2, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2013-3, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2014-1, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2014-2, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2014-3, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2014-4, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2015-1, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2015-2, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2015-3, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2016-1, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2016-2, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2016-3, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2016-4, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







VOYA CLO 2017-1, LTD., as a Lender
By: VOYA ALTERNATIVE ASSET MANAGEMENT LLC, as its investment manager
By: /s/ Joseph Laguna     
Name: Joseph Laguna
Title: Vice President - Portfolio Manager
If a second signature is necessary:
By:    
Name:
Title:







WM POOL - HIGH YIELD FIXED INTEREST TRUST, as a Lender
By: /s/ Patricia Charles    
Name: Patricia Charles
Title: Associate
If a second signature is necessary:
By:    
Name:
Title:







XILINX HOLDING SIX LIMITED, as a Lender
By: GSO CAPITAL ADVISORS LLC, as its Investment Manager
By: /s/ Thomas Iannarone    
Name: Thomas Iannarone
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







ZURICH AMERICAN LIFE INSURANCE COMPANY, as a Lender
By: BLACKROCK FINANCIAL MANAGEMENT INC., its Investment Advisor
By: /s/ Rob Jacobi    
Name: Rob Jacobi
Title: Authorized Signatory
If a second signature is necessary:
By:    
Name:
Title:







EXHIBIT A
Cover Page of Amended Credit Agreement




[See attached.]





CREDIT AGREEMENT


Dated as of November 27, 2015


(and amended by the First Amendment to Credit Agreement dated as of November 30,
2016, the
Second Amendment to Credit Agreement dated as of June 15, 2017 and the
Third Amendment to Credit Agreement dated as of December 29, 2017)


among


CSRA INC.
(formerly known as Computer Sciences Government Services Inc.)
as the Company


THE GUARANTORS REFERRED TO HEREIN


THE LENDERS REFERRED TO HEREIN
as Lenders


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Pro Rata Administrative Agent


ROYAL BANK OF CANADA
as Term Loan B Administrative Agent


MUFG UNION BANK, N.A.
as Collateral Agent


ROYAL BANK OF CANADA
as Syndication Agent for the Pro Rata Facilities


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Syndication Agent for the Term Loan B Facility


BANK OF AMERICA, N.A.
and
THE BANK OF NOVA SCOTIA
as Co-Documentation Agents


CAPITAL ONE NATIONAL ASSOCIATION, FIFTH THIRD BANK, OHIO BANKING CORPORATION,
PNC CAPITAL MARKETS LLC, SUMITOMO MITSUI BANKING CORPORATION, SUNTRUST ROBINSON
HUMPHREY, INC., TD BANK N.A., U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO
SECURITIES, LLC as Senior Managing Agents


and


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., RBC CAPITAL MARKETS, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, THE BANK OF NOVA SCOTIA, JPMORGAN CHASE
BANK, N.A. and
MIZUHO BANK, LTD.as Arrangers



SCHEDULE I
Incremental Term Loan B Commitment
Incremental Term Loan B Lender
Incremental Term Loan B Commitment
Royal Bank of Canada
$100,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$100,000,000
Total
$200,000,000





17